DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7. 10-17, 19 and 20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 13, 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugarbaker U.S. Pub. No. 20180309778 (hereinafter Sugarbaker) in view of Jain U.S. Pub. No. 20160036837 (hereinafter Jain).

As per claim 1, Sugarbaker discloses a method for remediating a cyberattack risk in a computing resource asset in a network system, the method comprising: 
monitoring data traffic directed to the computing resource asset in the network system along with data traffic to one or more additional computing resource assets in the network system (Sugarbaker: [0023]: network traffic monitoring system monitor network traffic); 
generating network utilization data based on the monitored data traffic to the computing resource asset and the monitored data traffic to the one or more additional computing resource assets in the network system (Sugarbaker: [0023]: network monitoring system collects network traffic data for network and perform vulnerability scans on user devices); 
receiving a common vulnerability score (CVSS) for a vulnerability in the computing resource asset (Sugarbaker: [0019]:  detected vulnerabilities may be prioritized using the innate vulnerability severity/risk such as CVSS score and other properties combined with the device’s risk score that was derived); 
determining a network traffic adjustment (NTA) value for the common vulnerability score (CVSS) based on the network utilization data (Sugarbaker: [0021]: the network monitoring system monitors device-to-device communication history/logs to generate risk);
adjusting the common vulnerability score (CVSS) by the network traffic adjustment (NTA) value to generate a prioritized common vulnerability score (PCVSS) for the computing resource asset (Sugarbaker: [0018]-[0019] and [0023]: the composite value/prioritized common vulnerability score is 
remediating the computing resource asset to resolve the vulnerability based on the prioritized common vulnerability (PCVSS) score (Sugarbaker: [0021]: implement security measures/remediation based on prioritized list of device vulnerabilities);
wherein, the network utilization data comprises a ranking threshold, wherein the ranking threshold is based on a percentile of network traffic directed to the computing resource asset compared to overall network traffic in a user environment during a predetermined period of time (Sugarbaker: [0061]: number of communications associated with a given selected device are determined; [0087]-[0092]: prioritizing factor involve network traffic associated with different devices, e.g. devices that serve higher number of people or have higher amount of traffic will get higher priority).  	Sugarbaker does not explicitly disclose wherein the ranking threshold is based on predetermined percentile range of network traffic directed to the computing resource asset. However, Jain discloses detecting cyberattacking in cloud computing system using traffic volume threshold including percentile range (Jain: [0024]; [0036]-[0037]: setting different percentiles as threshold to determine network anomaly or cyberattacks; [0115]: identify volume based attacks based on specified percentile of packets over a specified duration). It would have been obvious to one having ordinary skill in the art to set threshold value based on percentile of network traffic over a specified duration because they are analogous art involving detecting network anomaly or attacks based on network traffic. The motivation to combine would be detect increased suspicious activities targeted at a particular network node.
As per claim 2, Sugarbaker discloses the method in claim 1. Sugarbaker further discloses wherein calculating the veritable score for the vulnerability comprises: adding the network traffic 

As per claim 3 and 15, Sugarbaker discloses the method in claims 1 and 13 respectively. Sugarbaker does not explicitly disclose wherein the network traffic adjustment (NTA) value comprises a 0.0, a 1.0, or a 2.0. However, using quantifiable metric to generate composite score based on vulnerability score such as CVSS is well known in the art, since the combined value allows the system to prioritize security measure required for the network.
As per claim 5, Sugarbaker discloses the method in claim 1. Sugarbaker further discloses wherein the data traffic is monitored based on a server log (Sugarbaker: [0021]; [0023]: server monitoring network traffic flow based on communication history/logs). 
As per claim 6, Sugarbaker discloses the method in claim 1. Sugarbaker further discloses wherein the network utilization data comprises an amount of traffic value T.sub.i that represents an amount of data traffic passing through or received by the computing resource asset (Sugarbaker: [0021]: risk score is generated from output of the network monitoring system includes monitored traffic flow data of user devices). 
As per claim 7, Sugarbaker discloses the method in claim 1. Sugarbaker further discloses wherein the network utilization data comprises a pro rata traffic value (T.sub.PRi) for the computing resource asset (Sugarbaker [0042]-[0044]: user value may be expressed as a relative number that 
As per claim 9, Sugarbaker discloses the method in claim 1, wherein the ranking threshold is based on a percentile of network traffic directed to the computing resource asset compared to overall network traffic in a user environment during a predetermined period of time (Sugarbaker: [0061]: number of communications associated with a given selected device are determined). 
As per claim 10, Sugarbaker discloses the method in claim 1. Sugarbaker further discloses wherein the common vulnerability score comprises a Common Vulnerability Scoring System (CVSS) score (Sugarbaker: [0019]). 

As per claim 13, 14, 17 and 19-20, claims 13, 14, 17 and 19-20 encompass same or similar scope as claims 1, 2, 5-7 and 10. Therefore, claims 13, 14 and 17-20 are rejected based on the same reason set forth above in rejecting claims 1, 2, 5-7 and 10.
Claims 4, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugarbaker in view of Jain and further in view of Martinez et al. U.S. Pub. No. 20140137257 (hereinafter Martinez).

As per claim 4 and 16, Sugarbaker discloses the method in claims 1 and 13 respectively. Sugarbaker does not explicitly disclose wherein the data traffic is monitored by a Security Information and Event Management (SIEM) system. However, Martinez discloses monitoring network traffic using SIEM system to generate CVSS scores (Martinez: [0259]: SIEM monitor network traffic). It would have been obvious to one having ordinary skill in the art to monitor network traffic using SIEM system 

As per claim 11, Sugarbaker discloses the method in claim 1. Sugarbaker does not explicitly disclose wherein the common vulnerability score comprises a base score. However, Martinez discloses base score for CVSS in determining vulnerability of network nodes (Martinez: [0125]-[0126]: base score calculation for CVSS). It would have been obvious to one having ordinary skill in the art to combine base score of CVSS with additional vulnerability value to generate composite value to prioritize security measures because they are analogous art. The motivation to combine would be that CVSS is open source framework well known in the art.

As per claim 12, Sugarbaker as modified discloses the method in claim 11. Sugarbaker as modified further discloses wherein the common vulnerability score comprises at least one of a temporal score and an environment score that fine tunes the base score (Sugarbaker: [0125]: temporal and environmental metrics are used to generate base score). Same rationale applies here as above in rejecting claim 11.

Response to Arguments
Applicant’s arguments with respect to claims 1-7. 10-17, 19 and 20 have been considered but are moot because the new ground of rejection relies on new prior art to address the newly amended limitation specifically challenged in the argument (ranking threshold based on predetermined percentile range of network traffic).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431